Case 3:18-cv-00577-JPG Document 69 Filed 04/15/20 Page 1 of 2 Page ID #1385



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 KENNETH HAMILTON,
 Plaintiff,

 v.                                                                   Case No. 18–CV–00577–JPG

 VENERIO SANTOS,
 Defendant.

                                              ORDER

       This is a closed civil-rights case. Before the Court is Defendant Venerio Santos’ Bill of

Costs. (Bill of Costs, ECF No. 46). He seeks recovery of $1,230.65 from Plaintiff Kenneth

Hamilton for fees charged by the court reporter that transcribed Plaintiff’s deposition. (Id. at Ex.

A). Plaintiff objected. (Obj., ECF No. 49).

       Federal Rule of Civil Procedure 54(d) authorizes the Court to award costs to prevailing

parties. See also Rivera v. City of Chi., 469 F.3d 631, 634 (7th Cir. 2006) (“The rule provides a

presumption that the losing party will pay costs”). The term “costs” includes the following:

               (1) Fees of the clerk and marshal;
               (2) Fees for printed or electronically recorded transcripts
                   necessarily obtained for use in the case;
               (3) Fees and disbursements for printing and witnesses;
               (4) Fees for exemplification and the costs of making copies of any
                   materials where the copies are necessarily obtained for use in the
                   case;
               (5) Docket fees under section 1923 of this title;
               (6) Compensation of court appointed experts, compensation of
                   interpreters, and salaries, fees, expenses, and costs of special
                   interpretation services under section 1828 of this title.

28 U.S.C. § 1920 (emphasis added); see also Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S.

437, 439 (1987) (“[Section] 1920 defines the term ‘costs’ as used in Rule 54(d).”).
Case 3:18-cv-00577-JPG Document 69 Filed 04/15/20 Page 2 of 2 Page ID #1386



       Plaintiff’s Objection does not relate to Defendant’s Bill of Costs. (Obj. 2) (“Plaintiff is not

even giving any time to object or respond to anything the defendant brings forward to this Hon.

Court.”). Rather, Plaintiff submitted this filing to criticize the legal process. The Court is

sympathetic with his frustrations. That said, Congress specifically allowed for the recovery of

“[f]ees for printed or electronically recorded transcripts necessarily obtained for use in the case.”

28 U.S.C. § 1920. And that is the basis for Defendant’s Bill of Costs. Since the Court is authorized

by statute to award costs under these circumstances, Defendant’s Bill of Costs is GRANTED.

       IT IS SO ORDERED.


Dated: Wednesday, April 15, 2020
                                                      S/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      UNITED STATES DISTRICT JUDGE




                                              —2—
